Title: To George Washington from William Heath, 3 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport September 3d 1780
                        
                        His Excellency General Comte de Rochambeau has this morning consented to Colo. Green’s Regiment joining the
                            Army; I shall therefore order them to march as soon as possible; which I apprehend will be some time the next week. the
                            Comte retains the three months militia from Massachusetts for the purpose of compleating the works at Butts’s hill. this
                            militia consists of parts of five Regiments, as your Excellency will see by the returns which are made to the Adjutant
                            General of the Army. the Comte thinks the works ought to have been finished before this time, and that the militia do not
                            work with spirit: this, I suppose in some degree is the case altho’ every possible means have been taken to animate them.
                            but, after all, the works are very extensive, and the diging entirely in a Rock—and the ditch cannot be sunk faster than
                            the Engineers and Miners drill and blow the Rocks. Under these Circumstances, and in a work nearly as large as the fort at
                            West Point your Excellency cannot be at a loss to conjecture what time will be necessary for its completion—for my own
                            part I do not believe that it will be finished and friezed in less than Six weeks if so soon. The Comte intimated to me
                            this morning that the time of service of the militia was now so short that your Excellency would not probably wish to have
                            them go on from this place. this, your Excellency can best determine. The Comte begins to think of winter quarters, and has
                            applied to the Legislature of the State on the Subject. they have appointed a Committee to Confer with him. Newport and
                            Bristol are talked of for the purpose. I fear they will be straitened for fuel and forage, especially the later—they have a
                            prodigious number of Horses, and the Crops of Hay have been but light—and the feed, from the excessive dry season, is very
                            short—the Indian Corn is also much effected by it, and the Crops in general this way will be light.
                        The British fleet are said to have left the Vineyard Sound on Wednesday or thursday last—but, where they are
                            gone is yet unknown. Some deserters who made their escape from the fleet while at the Vineyard report that they expected a
                            reinforcement from Newfoundland (this however we know must be very trifling) and that they would make an attempt on the
                            French at Newport—but as your Army was become very Strong it was doubted whether a Sufficient number of Troops could be
                            spared from New york to give any prospect of Success to Such an enterprise. I have the honor to be, With the greatest
                            Respect, Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    